Title: The American Commissioners to the Committee for Foreign Affairs, 7 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee for Foreign Affairs


Gentlemen,
Passy, near Paris, Oct. 7th. 1777.
We received duly your Dispatches by Mr. McCrery, and Capt. Young, dated May 20 and 30. June 13, 18, and 26 and July 2. The Intelligence they contain is very particular and Satisfactory. It rejoices us to be informed that Unanimity continues to reign among the States, and that you have so good an Opinion of your Affairs, in which we join with you. We understand that you have also written to us of later Dates by Capt. Holm. He is arrived at Port l’Orient, but being chased and nearly taken he sunk his Dispatches.
We are also of your Sentiments with Regard to the Interests of France and Spain respecting our Independence, which Interests we are persuaded they see as well as we, tho’ particular present Circumstances induce them to postpone the Measures that are proper to secure those Interests. They continue to hold the same Conduct described in our last which went by Wickes and Johnson, a Copy where of we send herewith, as Johnson is unfortunately taken; We have lately presented an earnest Memorial to both Courts, stating the Difficulties of our Situation, and requesting that if they cannot immediately make a Diversion in our Favour they would give a Subsidy sufficient to enable us to continue the War without them, or afford the States their Advice and Influence in making a good Peace. Our present Demand to enable us to fulfill your Orders, is for about 8,000,000 of Livres. Couriers we understand, are dispatched with this Memorial to Madrid, by both the Ambassador of Spain and the Minister here; and we are desired to wait with Patience the Answer, as the two Courts must act together;  In the mean time they give us fresh Assurances of their Good Will to our Cause, and we have just received a fourth Sum of 500,000 Livres. But we are continually charg’d to keep the Aids that are or may be afforded us a dead Secret even from the Congress, where they suppose England has some Intelligence; and they wish she may have no certain Proofs to produce against them with the other Powers of Europe. The apparent Necessity of your being informed of the true State of your Affairs, obliges us to dispense with this Injunction: But we intreat that the greatest Care may be taken that no Part of it shall transpire. Nor of the Assurances we have received that no Repayment will ever be required from us of what has been already given us either in Money or Military Stores. The great Desire here seems to be that England should strike first, and not be able to give her Allies a good Reason.
The total Failure of Remittances from you for a long time past, has embarass’d us exceedingly; the Contracts we enter’d into for Clothing and Arms in Expectation of those Remittances and which are now beginning to call for Payment distress us much, and we are in iminent Danger of Bankruptcy. For all your Agents are in the same Situation, and they all recur to us to save their and your Credit. We were obliged to discharge a Debt of Merckles at Bourdeaux, amounting to about 5000 livres, to get that Vessel away, and he now duns us every Post for between £4 and 5000 Sterling to disengage him in Holland where he has purchased Arms for you. With the same View of saving your Credit Mr. Ross was furnished with £20,000 Sterling, to disentangle him. All the Captains of your armed Vessels come to us for their Supplies, and we have not received a Farthing of the Produce of their Prizes, as they are ordered into other Hands. Mr. Hodge has had large Sums of us. But to give you some Idea for the present ’till a more perfect Account can be rendred of the Demands upon us that we have paid, we enclose a Sketch, for your perusal and shall only observe, that we have refused no Application, in which your Credit appear’d to be concerned, except one from the Creditors of a Mr. Ceronio said to be your Agent in Hispaniole, but of whom we had no Knowledge;  and we had Reason to hope that you would have been equally ready to support our Credit, as we have been of yours, and from the same Motives, the Good of the Publick for whom we are all acting, the Success of our Business depending considerably upon it. We are sorry therefore to find all the World acquainted here, that the Commissioners from Congress have not so much of your Regard as to obtain the Change of a single Agent who disgraces us all. We say no more of this at present, contenting ourselves with the Consciousness that we recommended that Change from the purest Motives, and that the Necessity of it, and our Uprightness in proposing it will soon fully appear.
Messrs. Gardoqui at Bilboa have sent several Cargoes of Naval Stores, Cordage, Sailcloth, Anchors, &c. for the public Use, consigned to Eldridge Gerry Esqr. They complain that they have no Acknowledgement from that Gentleman of the Goods being received, tho’ they know the Vessels arrived. We have excused it to them on the Supposition of his being absent at Congress. We wish such Acknowledgement may be made, accompanied with some Expressions of Gratitude towards those from whom the Supplies came, without mentioning who they are supposed to be. You mention the Arrival of the Amphitrite and Mercury, but say nothing of the cargoes.
Mr. Hodge is discharged from his Imprisonment on our Solicitation, and his Papers restored to him. He was well treated while in the Bastile. The Charge against him, was Deceiving the Government in fitting out Cunningham from Dunkirk, who was represented as going on some trading Voyage, but as soon as he was out began a Cruise on the British Coast, and took 6 Sail. He is got safe into Ferrol.
We have received and delivered the Commissions to Mr. W. Lee and Mr. Izard. No Letters came with them for those Gentlemen with Information how they are to be supported on their Stations. We suppose they write to you and will acquaint you with their Intentions.
Some Propositions are privately communicated to us, said to be on the Part of Prussia, for forming a Commercial Company at Embden. We shall put them into the Hands of Mr. Lee.
We do not see a Probability of our obtaining a Loan of the 2,000,000 Sterling from any of the Money-holders in Europe, till our Affairs are in their Opinion more firmly established: What may be obtained from the two Crowns, either as Loan or Subsidy, we shall probably know on the Return of the Couriers, and we hope we shall be able to write more satisfactorily on those heads by Capt. Young who will by that time be ready to return. With the greatest Respect, we have the Honour to be Gentlemen, Your most obedient humble Servants
B. FranklinSilas DeaneArthur Lee
(true Copy) attest W T FranklinTo the honble the Secret Committee.

This letter was sent 1st By the Benjamin 2d By Capt. Young 3. By M. Deane

